'El Juez Asociado Señoe. Wole,
emitió la opinión del tribunal.
Eloy Dones, en una época aún contemporánea con los liechos ocurridos en el presente caso, éra ordeñador al ser-vicio del demandado. La prueba del demandante tendió a demostrar que dicbo Eloy Dones entabló negociaciones para la posible compra de una vaca y su cría, pertenecientes al demandante. Además- — y ésta es la principal contención de becbo del apelante para justificar un pleito o la apelación, ■de no ser la única — que la vaca y su cría fueron bailadas en -el establo del demandado. El demandante instó' procedi-miento contra el demandado para recobrar el valor de la vaca por razón de la alegada apropiación. La corte falló a favor del demandado por varios fundamentos.
El apelante insiste en que después de presentarse prueba sobre la propiedad de los animales el hallar su vaca en el establo del demandado estableció un caso prima facie, y cita de Manresa y de Von Ihering y el artículo 440 del Código Civil para sostener su posición.
El demandado negó que tuviera personalmente la posesión de la vaca, y la corte lo creyó. Asimismo, la corte llegó a la conclusión de que la prueba de la parte contraria no era satisfactoria. Non constat qne Eloy Dones llevara la vaca al establo del demandado sin el consentimiento de este último. Nada hay en los autos, fuera de la prueba poco satisfactoria del demandante, que demuestre que el demandado en ocasión alguna se apropiara de la vaca del demandante, según se alega en la demanda. No podemos convenir en absoluto con el apelante en que la vaca no pudo ser bailada en el establo del demandado sin el conocimiento o consentimiento de éste, ni siquiera que tal conocimiento o consentimiento equivalie-ran a una apropiación. Nada hay en los autos que revele una agencia tal de parte de Dones que pudiera autorizarlo a llevar la vaca al establo del demandado. Ni de las alega-ciones ni de la prueba surgió nexo, relación o deber alguno *64del demandado para con el demandante. Además, la pose-sión de Eloy Dones, según tiende a demostrar la prueba, fue adquirida legalmente. Para establecer la apropiación de una cosa por parte de un demandado se requiere mucho más.

Por éstos y otros motivos que pueden hallarse en la opinión de la corte inferior y en los alegatos del apelado, debe confirmarse la sentencia apelada.